Citation Nr: 1241368	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  11-12 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to exposure to herbicides and/or ionizing radiation.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service in from August 1964 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In June 2012, the Veteran testified before the undersigned at a personal hearing.  A transcript of that hearing has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

The Veteran contends that his diagnosed colon cancer is the result of his service, to include exposure to herbicides and/or ionizing radiation.  Specifically, the Veteran claims that he was exposed to herbicides while serving in the Republic of Vietnam.  Also, he claims that he was exposed to ionizing radiation from a magnetron flown aboard a Warning Star aircraft as well as when visiting Enewetok Atoll in the Marshall Islands in an effort to clean up the former atomic bomb test area.  See statements from the Veteran dated in April 2010, November 2010 and April 2011 as well as the June 2012 hearing testimony at pages 5-7, 9, 14 and 16.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records are devoid of any treatment or diagnosis of colon cancer; however, there are several records reflecting that the Veteran experienced rectal bleeding during his service.  The Veteran's post-service medical records reflect that an abnormality of the right colon was identified in February 2010, and thereafter, colon cancer was diagnosed in April 2010.  See private treatment records from B.T.G., M.D, and D.G.P., M.D., dated in February 2010 and April 2010, respectively.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's service records reflect that he served in the Republic of Vietnam, and thus, exposure to herbicides is presumed.  However, colon cancer is not among the list of diseases presumed by VA to be related to herbicides exposure.  38 C.F.R. § 3.309(e); see also Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The RO afforded the Veteran a VA examination in connection with his claim in November 2011.  Although the VA examiner completed a thorough review of the Veteran's VA claims file and provided a well-reasoned opinion addressing whether the Veteran's colon cancer was the result of his service, the opinion did not address a possible relationship between the Veteran's colon cancer and his in-service exposure to herbicides as per Combee.  Accordingly, the November 2011 VA examination is inadequate, and the claim must be remanded so that an opinion addressing this matter may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Concerning the Veteran's assertions that he was exposed to ionizing radiation during his service, such claims can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  The regulation states that, if the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  

Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)   Where the issue involves such a question of medical causation, competent evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the Veteran did not engage in one of the specific radiation risk activities set forth in 38 C.F.R. § 3.309(d)(2) (such onsite participation in atmospheric detonation of a nuclear device), the presumptive provisions of 38 C.F.R. § 3.309 are not for application.  

However, colon cancer is set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  It also became manifest 5 years or more after the alleged radiation exposure, as required by 38 C.F.R. § 3.311(b)(5).  Thus, the procedural development mandates under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation are applicable.  

Given the manifestation of a radiogenic disease within the appropriate timeframe, the regulation then calls for a request for dose information and a request to obtain a dose assessment for the Veteran.  See 38 C.F.R. § 3.311(a).  For claims involving atmospheric nuclear weapons test participation and the occupation of Hiroshima and Nagasaki, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In this case, the Veteran did not participate in those types of events.  Instead, he reportedly was present at an atomic weapons testing area many years later and was further exposed to a magnetron aboard an aircraft.  Therefore, his claim is covered by 38 C.F.R. § 3.311(a)(2)(iii) for "other exposure claims."  

For other exposure claims, a request will be made for any available records concerning the Veteran's exposure to radiation.  The regulation provides that in cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a).

In this case, the RO requested records related to radiation exposure, to include the DD 1141, from the National Personnel Records Center (NPRC).  In a December 2010 response, the NPRC noted that the requested documents were not of record at Code 13 (the NPRC) for the Veteran.  Indeed, the Veteran testified that he was not required to wear a radiation badge at any time during his service.  See the June 2012 hearing transcript at page 14.  However, the RO took no other steps to verify his presence at the Enewetok Atoll in the 1980's or to inquire as to whether the Veteran's in-flight proximity to a magnetron resulted in significant exposure to radiation.  Thus, the Board finds that the case must be remanded to make further requests for evidence pertaining to the Veteran's asserted in-service radiation exposure to determine a dose estimate. 

In addition, the VA adjudication manual directs that if evidence of occupational exposure cannot be found through a PIES request, then a written request must be made.  The adjudication manual states that the identifying data as required by M21-1MR, Part IV, Subpart ii, 1.C.10.b should be put in the request and sent to the appropriate service department.  Thus, if evidence is not received from the request to NPRC, the written request must be made.

In addition to the dose information request, the regulation compels the forwarding of all records pertaining to the Veteran's radiation dose in service to the Under Secretary for Health.  He or she will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's cancer resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(1)(i).  Significantly, these procedures were not followed.  Therefore, the Board finds that further development for the claim of service connection for colon cancer is warranted and a remand is necessary in order to give the Veteran every consideration with respect to the appeal and to accord him due process of law.

In light of above, the Veteran's claim is REMANDED for the following actions:  

1.  The RO/AMC must contact the Veteran and request that he identify any medical treatment records pertaining to his diagnosed colon cancer that has not yet been obtained or associated with the claims file . After the Veteran has signed the appropriate release(s), those records should be obtained and associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified of unsuccessful efforts. 

2.  The RO/AMC must return the Veteran's VA claims file to the November 2011 VA examiner.  If the November 2011 VA examiner is not available, the Veteran's VA claims file should be sent to another appropriately qualified medical professional.  After a review of the Veteran's complete VA claims file, the examiner must provide an opinion addressing whether the Veteran's colon cancer is at least as likely as not the result of his presumed exposure to herbicides.  If another VA examination or further testing is necessary, such should be scheduled.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2012), the claims file must be made available to the examiner for review.

3.  The RO/AMC must make an additional request to the NPRC for any records related to exposure to radiation to Code 11 as well as another request to Code 13. 

4.  If a negative response is received from both sources, the RO/AMC must issue a written request using the data required by M21-1MR, Part IV, Subpart ii, 1.C.10.b and forward the request to the appropriate service department.  

5.  If radiation exposure is confirmed, the RO/AMC must take steps to develop the Veteran's claim as directed in 38 C.F.R. §§ 3.111(b)(1)(iii) and 3.311(a)(2)(iii), to include forwarding the Veteran's records concerning his radiation exposure, including any service records, statements and testimony regarding radiation exposure, and any other information obtained from the United States Air Force, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  

6.  If the above-requested development results in a positive dose estimate, the RO/AMC must refer the Veteran's case to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's colon cancer resulted from exposure to radiation in service.  

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


